Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0063)

Complainant
v.

Kotli, Inc. / Harbir Salh
d/b/a 7-Eleven 34131,

Respondent.
Docket No. C-15-861
Decision No. CR3678

Date: March 4, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Kotli, Inc. / Harbir Salh d/b/a 7-Eleven 34131, at 19390 East
Quincy Avenue, Aurora, Colorado 80015, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that 7-Eleven 34131 impermissibly sold cigarettes to minors and failed
to verify, by means of photo identification containing a date of birth, that the purchasers
were 18 years of age or older, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act), 21 U.S.C. § 301 et seg., and its implementing regulations, 21 C.F.R. pt. 1140.
CTP seeks to impose a $250 civil money penalty against Respondent 7-Eleven 34131.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 13, 2015, CTP served the
complaint on Respondent 7-Eleven 34131 by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent 7-Eleven 34131 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 12:47 p.m. on August 27, 2013, at Respondent’s business
establishment, 19390 East Quincy Avenue, Aurora, Colorado 80015, an FDA-
commissioned inspector observed Respondent’s staff selling a package of
Marlboro 100’s cigarettes to a person younger than 18 years of age. The inspector
also observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated October 24, 2013, CTP informed Respondent of the
inspector’s August 27, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 11:52 a.m. on July 9, 2014, at Respondent’s business
establishment, 19390 East Quincy Avenue, Aurora, Colorado 80015, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Marlboro 100’s cigarettes to a person younger than 18 years of age.

These facts establish Respondent 7-Eleven 34131’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Kotli, Inc. / Harbir Salh d/b/a 7-Eleven 34131. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

